Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 1/4/2021, with respect to claims 1-8, 11-18 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejection of claims 1-8, 11-18 has been withdrawn. 
Claims 9-10, 19-20 had been indicated as allowable subject matter. Examine acknowledges that claim 10 is not an independent claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The most pertinent prior arts are Pitches and Staros. In combination the prior arts are silent regarding the limitation of “an angle of attack processor configured to control the motor to generate the torque to damp the rotational movement of the shaft as well as the airflow assembly based on at least one of the following: a static air pressure, an airflow velocity, a pressure differential between an upper side of the airflow assembly and a lower side of the airflow assembly, a rate of change of a position of the airflow assembly, a position of the airflow assembly, or an ambient temperature.” The prior arts teach the concept of damping, specifically the tachogenerator can dampen the shaft. The claims pertain to the processor controlling the motor to generate the torque to the damp the rotational movement of the shaft. This is a distinguishable difference between the claimed invention and the prior art. Differences are presented in the remarks filed on 1/4/2021, which detail the differences between the prior arts and the claimed invention. For these reasons and those mentioned in the filed remarks, claims 1-20 are distinguishable from the prior arts and therefore are in a condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863